JUDGMENT
tsoualas, Judge:
On December 29, 1994, this Court, in Slip Op. 94-200, remanded to the Department of Commerce, International Trade Administration (“Commerce”), the final results of its third administrative review of certain tapered roller bearings, finished and unfinished, and parts thereof (“TRBs”) from Japan, produced by NTN Bearing Corporation, and distributed by its subsidiary, NTN Bearing Corporation of America (collectively, “NTN”). NTN Bearing Corp. of America, American NTN Bearing Mfg. Corp. and NTN Corp. v. United States, 18 CIT 1178, Slip Op. 94-200 (December 29, 1994). These final results covered the period October 1,1989 through September 30,1990. Subsequently, on January 3, 1995, this Court issued Slip Op. 95-1, remanding to Commerce the amended determination for the same review. NTN Bearing Corp. of America, American NTN Bearing Mfg. Corp. and NTN Corp. v. United States, 19 CIT _, Slip Op. 95-1 (January 3, 1995). Both orders directed Commerce (1) to impose a 10% limit upon the deviation factors in the five-criterion model-match methodology used in the final results for selecting the most similar home market TRB model; (2) to explain its reasons for not accepting NTN’s compensating deposits; (3) to reconcile a discrepancy between the analysis *825memorandum and the computer programming language, and correct any potential error; and (4) to correct an acknowledged programming error.
On March 14, 1995, Commerce released draft remand results and invited the parties to comment on those results. None of the parties submitted comments regarding the draft remand results. On March 29, 1995, Commerce filed the final results with this Court. Final Results of Redetermination Pursuant to Court Remand, NTN Bearing Corporation of America, American NTN Bearing Mfg. Corporation and NTN Corporation v. United States, Slip Op, 94-200 (December 29, 1994) and Slip Op. 95-1 (January 3, 1995).
Commerce has complied with the instruction of this Court and this Court is satisfied with the explanations given by Commerce for their actions. The Court has considered all comments submitted by the parties and found their arguments to be without merit. Therefore, the final results of redetermination pursuant to this Court’s remand are affirmed in all respects and these actions are dismissed.